DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 12 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts of record while providing for a bowl with basket and cap arrangement as disclosed in the rejection filed 9/22/2021 regarding claims 1 and 12 and the rejection filed 3/23/2021 regarding claim 13, do not show or anticipate an assembly wherein the bowl, the cooking basket and closure cap together are configured such that the bowl has a bowl handle outside of an inner volume of the bowl and wherein the bowl 
such that:
a delimitation of an angular range of rotational displacement of the cooking baskets gripping member within the recess of the bowl wall is provided, a top portion of the bowl handle being level to said bowl wall recess, 
or such that:
 the closure cap may provide closure to the bowl wall recess when the baskets gripping member is also within the bowl wall recess. 
Accordingly depending claims 3, 5-9 and 11 are also in condition for allowance.

Response to Arguments
Applicant’s arguments, see page 1, filed 12/21/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761